Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10846940. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/589812 are broader than 10846940 as mapped below.
17/589812
10846940 (16/799195)
A system for determining a physical location of a device of a user of an augmented reality environment corresponding to a physical space, the system comprising one or more processors configured performing the operations of:
A method of determining physical location of a device of a user of an augmented reality environment corresponding to a physical space, the method comprising: 

sending to a database, a query, comprising a request for participating users having a GPS location within a predetermined radius of a first device of a first user of the augmented reality environment; receiving from the database, 
determining a plurality of participating devices present in a physical space
a response comprising a first list of participating devices having GPS locations within the predetermined radius

sending, via a first wireless network, advertising beacons from the participating devices; sending, via the first wireless network, scanning beacons from the participating devices; generating, based at least partly on the advertising and scanning beacons, a second list, wherein the second list comprises participating devices present in the physical space; 
performing simultaneous localization and mapping (SLAM) using the participating devices
performing simultaneous localization and mapping (SLAM) using the participating devices of the second list; 

generating, based at least partly on a Bluetooth connection between one or more participating devices of the second list, a third list, wherein the third list comprises participating devices of the second list determined to be within a predetermined distance of one another; identifying the participating devices of the third list; 
generating an augmented reality representation of the physical space for display on one or more of the plurality of participating devices and visually identifying the participating devices in the augmented reality representation
generating an augmented reality representation of the physical space on one or more participating devices; and visually identifying the identified participating devices of the third list in the augmented reality representation.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook U.S. Patent/PG Publication 20140267234 in view of Mihelich U.S. Patent/PG Publication 20150193982.
Regarding claim 1:
 A system for determining a physical location of a device of a user of an augmented reality environment corresponding to a physical space, the system comprising one or more processors configured performing the operations of: (Hook Abstract: A multi-device system for mobile devices to acquire and share 3D maps of an environment.).
 determining a plurality of participating devices present in a physical space (Hook [0034]:In general, the mapping and pose determination of the device is summarized as follows: The system determines an initial pose of the mobile device 700 relative to a coordinate system. The coordinate system may be a global coordinate system as described herein, or the coordinate system may be determined from a local coordinate system based on visual features of the environment 12 in combination with additional sensors 720 such as accelerometers, magnetometers, and a GPS receiver.)(Hook  [0042] FIG. 5B illustrates a similar exchange of virtual assets without a server. In this embodiment each device 20 performs four main functions: Transmits its own virtual assets 502; Receives virtual assets from other devices 504; Combines the device's own virtual assets with virtual assets from other devices 503, and displays the combined virtual assets 501 within the field of view of the device. The sharing mechanism involves an Individual Device Virtual Datastream 50. That is, each individual device provides a datastream specifying the virtual assets of that device. )
 performing simultaneous localization and mapping (SLAM) using the participating devices (Hook: [0027] In one embodiment, the feature mapping module 710 generates a 3-D point cloud ( map) of the real world and registers the location of the mobile device using simultaneous localization and mapping ( SLAM). The SLAM approach identifies features in a video feed of the environment. This enables registration of features in an environment without prior information defining the features in an environment. The features determined by the feature mapping module 710 may be stored in a local mapping 740 or may be added to a global mapping 745.).
and visually identifying the participating devices in the augmented reality representation (Hook [0025]: Using the joint coordinate systems, users 1, 3, and 4 simultaneously interact with each other both directly, through speech and eye contact and indirectly through virtual worlds interaction on the screens and displays of their devices.).
Hook does not teach  an AR physical space showing the participants. In a related field of endeavor, Mihelich teaches:
determining a plurality of participating devices present in a physical space (Mihelich [0033] FIG. 3 illustrates an example implementation of a location-based service to provide density mapping of electronic devices at a facility or other location in accordance with at least one embodiment. In this implementation, the locations of portable electronic devices, such as smart phones, tablets, and smart watches, at a facility or other area are monitored by the devices themselves or by a remote system).
 performing simultaneous localization and mapping (SLAM) using the participating devices (Mihelich [0034] To illustrate, each participating portable electronic device within the facility may use a software application or operating system (OS) feature that tracks and reports the position/orientation of the electronic device within ten centimeters using SLAM, visual odometry, or readings from the GPS sensor 222 (FIG. 2) and the gyroscope 224 (FIG. 2) and periodically reports the current position/orientation of the electronic device to a remote processing system via, e.g., a wireless connection.).
 generating an augmented reality representation of the physical space for display on one or more of the plurality of participating devices and visually identifying the participating devices in the augmented reality representation (Mihelich [0033] In this implementation, the locations of portable electronic devices, such as smart phones, tablets, and smart watches, at a facility or other area are monitored by the devices themselves or by a remote system, and a density map is generated from the current locations of the portable electronic devices. In some embodiments, the density map may take the form of individualized density map 302, whereby the location of each monitored portable electronic device within a facility is separately indicated by a corresponding icon 304 within a floorplan 306, map, or other spatial representation of the facility or area. In other embodiments the density map may take the form of non-individualized density map 308, whereby an indication of a number of devices within a given area, or density of devices, is represented via shading 310, coloring, or other visual indicia within the floorplan 306 or other spatial representation of the facility or area, and such that the location of any particular electronic device is not readily discerned from the non-individualized density map 308.) (Mihelich [0025] Position/orientation information 122 and other sensor information 124 obtained by the electronic device 100 can be used to support any of a variety of location-based functionality, such as visual odometry or other SLAM functionality, augmented reality (AR) functionality, virtual reality (VR) functionality, and the like. As an example, the electronic device 100 can 3D map the local environment and then use this mapping to facilitate the user's navigation through the local environment, such as by displaying to the user a floor plan generated from the mapping information and an indicator of the user's current location relative to the floor plan as determined from the current relative position of the electronic device 100. Moreover, the relative position/orientation information 122 obtained by the electronic device 100 can be combined with supplemental information 126 to present an AR view of the local environment to a user via the display 104 of the electronic device 100.)
Mihelich discloses the above elements in several embodiments
Therefore, it would have been obvious before the effective filing date of the claimed invention to display the users in a virtual space as taught by Mihelich. The rationale for doing so would have been that it is a simple substitution of AR display information, where Hook obtains information about devices and Mihelich displays information about the devices. Therefore it would have been obvious to combine Mihelich with Hook to obtain the invention.
Regarding claim 2:
 The system of claim 1, has all of its limitations taught by Hook in view of Mihelich. Mihelich further teaches  wherein visually identifying comprises: 
 highlighting an area around the participating device, overlaying graphics proximate to the participant device,  (Mihelich [0033] In other embodiments the density map may take the form of non-individualized density map 308, whereby an indication of a number of devices within a given area, or density of devices, is represented via shading 310, coloring, or other visual indicia within the floorplan 306 or other spatial representation of the facility or area, and such that the location of any particular electronic device is not readily discerned from the non-individualized density map 308.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to highlight as taught by Mihelich. The rationale for doing so would have been that it is a simple substitution of AR display information, where Hook obtains information about devices and Mihelich displays information about the devices, including highlighting. Therefore it would have been obvious to combine Mihelich with Hook to obtain the invention.
Regarding claim 4:
 The system of claim 1, has all of its limitations taught by Hook in view of Mihelich. Mihelich further teaches  wherein performing SLAM comprises: 
 receiving three-dimensional maps of the physical space from the participating devices (Mihelich [0025] Position/orientation information 122 and other sensor information 124 obtained by the electronic device 100 can be used to support any of a variety of location-based functionality, such as visual odometry or other SLAM functionality, augmented reality (AR) functionality, virtual reality (VR) functionality, and the like. As an example, the electronic device 100 can 3D map the local environment).
 and merging the three-dimensional maps into a merged map of the physical space (Mihelich [0070] FIG. 12 illustrates an example implementation of a location-based service that facilitates user-initiated mapping of previously unmapped spaces in accordance with at least one embodiment. Oftentimes, the 3D mapping database for a facility or location may be incomplete, in that one or more areas of the facility or location have not yet been mapped and incorporated into the 3D database of the facility or location. The entity managing the 3D mapping database typically addresses this lack of information by either accepting that the area will remain unmapped, or if it is sufficiently important to map the unmapped areas, commit the time and expense to send a mapping crew to the facility or location specifically to complete the mapping of the facility or location. However, rather than rely on a specialized mapping crew, the AR functionality and the position/orientation detection functionality of the electronic device can be leveraged to induce users of the electronic device to enter the unmapped areas and capture imagery, 3D mapping information, or both, via their electronic devices while in the unmapped areas. This captured information then may be supplied back to the entity for incorporation into its 3D mapping database.).
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 3, 5-10, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook U.S. Patent/PG Publication 20140267234 in view of Mihelich U.S. Patent/PG Publication 20150193982 and Zelinka U.S. Patent/PG Publication 20130281110.
Regarding claim 3:
 The system of claim 1, has all of its limitations taught by Hook in view of Mihelich. Hook further teaches  wherein the plurality of participating devices each have a GPS location and the GPS location (Hook [0034]:In general, the mapping and pose determination of the device is summarized as follows: The system determines an initial pose of the mobile device 700 relative to a coordinate system. The coordinate system may be a global coordinate system as described herein, or the coordinate system may be determined from a local coordinate system based on visual features of the environment 12 in combination with additional sensors 720 such as accelerometers, magnetometers, and a GPS receiver.)
is within a predetermined distance of a first device of a first user
Hook does not teach  a predetermined distance. In a related field of endeavor, Mihelich teaches:
wherein the plurality of participating devices each have a GPS location and the GPS location (Mihelich [0022] In at least one embodiment, the electronic device 100 uses the information generated by some or all of these sensors to determine one or both of a position and orientation of the electronic device 100 in support of various location-based services available via the electronic device 100. This position and orientation (referred to herein in the alternative or collective as "position/orientation" or "pose") may be an absolute position/orientation (e.g., a GPS coordinate and compass orientation) or a relative position/orientation (that is, relative to the local environment), or a combination thereof. To illustrate, a magnometer, gyroscope, and accelerometer may be used to determine a relative position (or change in position) and orientation (relative to gravity), and a GPS sensor may be used to provide an absolute position.).
is within a predetermined distance of a first device of a first user (Mihelich [0034] From this, the remote processing system may then collate the current positions/orientations of the reporting electronic devices and generate the density map 302 for the corresponding point in time.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to determine local devices as taught by Mihelich. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Hook uses local information, and Mihelich provides additional information for determining finding whether information is local, where the end result is a determination of local devices and using the data to generate the augmented reality information. Therefore it would have been obvious to combine Hook with Mihelich to obtain the invention.
Hook in view of Mihelich discloses distances as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Zelinka teaches:
is within a predetermined distance of a first device of a first user (Zelinka: [0045] In the example embodiment and scenario of FIG. 1, participating mobile devices 140A and 140B receive the location broadcast message 156 from querying mobile device 130 via the second communication network (e.g., using network interfaces of participating mobile devices 140A and 140B), and pass the location broadcast message 156 to the respective location assistance modules 144A and 144B. After receiving the location broadcast message 156, each of location assistance modules 144 generates a respective report 160 based on the location broadcast message 156, and causes the report 160 to be transmitted to location provider system 120 via the first communication network. In various embodiments, each of the reports 160 includes a location of the respective participating mobile device 140, an indication of a signal strength of the location broadcast message 156 as received by the respective participating mobile device 140A or 140B, and/or an identifier of the respective participating mobile device 140A or 140B. For example, in an embodiment, report 160A includes a location of participating mobile device 140A as determined by a GPS system included in participating mobile device 140A, and report 160B includes a location of participating mobile device 140B as determined by a GPS system included in participating mobile device 140B.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to determine local devices as taught by Zelinka. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Hook and Mihelich use local information, and Zelinka provides additional information for determining finding whether information is local, where the end result is a determination of local devices and using the data to generate the augmented reality information. Therefore it would have been obvious to combine Hook in view of Mihelich with Zelinka to obtain the invention.
Regarding claim 5:
 The system of claim 1, has all of its limitations taught by Hook in view of Mihelich. Mihelich further teaches  wherein determining a plurality of participating devices comprises: 
 receiving a first list of participating devices having locations within a predetermined radius of a first device of a first user of the augmented reality environment (Mihelich [0033] FIG. 3 illustrates an example implementation of a location-based service to provide density mapping of electronic devices at a facility or other location in accordance with at least one embodiment. In this implementation, the locations of portable electronic devices, such as smart phones, tablets, and smart watches, at a facility or other area are monitored by the devices themselves or by a remote system, and a density map is generated from the current locations of the portable electronic devices.).



Mihelich does not teach  multiple lists. In a related field of endeavor, Zelinka teaches:
receiving a first list of participating devices having locations within a predetermined radius of a first device of a first user of the augmented reality environment (Zelinka: [0062] In some embodiments, the identified mobile devices are mobile devices that are associated with a respective prior manual selection of an option to participate in locating querying mobile devices, and therefore have an "opt in" status. For example, a mobile device may be a "participating" mobile device if a user associated with the mobile device indicates acceptance of a location crowdsourcing agreement (e.g., an agreement allowing the user's mobile device to be used for location crowdsourcing in exchange for the user's mobile device being permitted to access the location crowdsourcing service).).
 generating, based at least partly on advertising beacons and scanning beacons sent from the participating devices, a second list, wherein the second list comprises participating devices present in the physical space (Zelinka: [0045] In the example embodiment and scenario of FIG. 1, participating mobile devices 140A and 140B receive the location broadcast message 156 from querying mobile device 130 via the second communication network (e.g., using network interfaces of participating mobile devices 140A and 140B), and pass the location broadcast message 156 to the respective location assistance modules 144A and 144B. After receiving the location broadcast message 156, each of location assistance modules 144 generates a respective report 160 based on the location broadcast message 156, and causes the report 160 to be transmitted to location provider system 120 via the first communication network. In various embodiments, each of the reports 160 includes a location of the respective participating mobile device 140, an indication of a signal strength of the location broadcast message 156 as received by the respective participating mobile device 140A or 140B, and/or an identifier of the respective participating mobile device 140A or 140B. For example, in an embodiment, report 160A includes a location of participating mobile device 140A as determined by a GPS system included in participating mobile device 140A, and report 160B includes a location of participating mobile device 140B as determined by a GPS system included in participating mobile device 140B.).
 generating, based at least partly on a wireless connection between one or more participating devices of the second list, (Zelinka [0195] As one example, referring back to FIG. 1, participating mobile device 140A may receive the scan request 154A (and/or send the report 160A) via a cellular network, while participating mobile device 140B receives the scan request 154B (and/or sends the report 160) via a WiFi network. Additionally (or alternatively), any other suitable wireless or wired network may be utilized by participating mobile devices (e.g., Bluetooth, etc.).)
a third list, wherein the third list comprises participating devices of the second list determined to be within a predetermined distance of one another and identifying the participating devices of the third list as the plurality of participating devices (Zelinka: [0045] In the example embodiment and scenario of FIG. 1, participating mobile devices 140A and 140B receive the location broadcast message 156 from querying mobile device 130 via the second communication network (e.g., using network interfaces of participating mobile devices 140A and 140B), and pass the location broadcast message 156 to the respective location assistance modules 144A and 144B. After receiving the location broadcast message 156, each of location assistance modules 144 generates a respective report 160 based on the location broadcast message 156, and causes the report 160 to be transmitted to location provider system 120 via the first communication network. In various embodiments, each of the reports 160 includes a location of the respective participating mobile device 140, an indication of a signal strength of the location broadcast message 156 as received by the respective participating mobile device 140A or 140B, and/or an identifier of the respective participating mobile device 140A or 140B. For example, in an embodiment, report 160A includes a location of participating mobile device 140A as determined by a GPS system included in participating mobile device 140A, and report 160B includes a location of participating mobile device 140B as determined by a GPS system included in participating mobile device 140B.).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to determine local devices as taught by Zelinka. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Hook and Mihelich use local information, and Zelinka provides additional information for determining finding whether information is local, where the end result is a determination of local devices and using the data to generate the augmented reality information. Therefore it would have been obvious to combine Hook in view of Mihelich with Zelinka to obtain the invention.
Regarding claim 6:
 The system of claim 5, has all of its limitations taught by Hook in view of Mihelich in view of Zelinka. Hook further teaches  further comprising: 
 receiving three-dimensional maps of the physical space from the participating devices of the second list and generating a submap of the physical space, comprising the three-dimensional maps of the physical space received from the participating devices of the second list (Hook [0039] FIG. 4B illustrates another embodiment wherein each device initially determines local features and a local coordinate system. This may be used, for example, because maps could not be merged yet, which may be because the devices observe the environment 12 from substantially different viewpoints. In this mode each device operates on its own map 44 and then broadcasts its local map 45 to all other participating devices and/or a server. Depending on a selected configuration, either each device or the server attempts to merge 46 two maps, such as a device's local map with the map received via a broadcast from another device. If the merge is successful, the corresponding devices distribute the merged map and switch to tracking and determining features based on the merged map, which may eventually become a global map 47 )(Hook [0059]: In that case the server handles the Super Map as a set of location-based sub -maps. Consecutively, each Device operates from the corresponding sub -map from the Super Map and when its location is changed substantially the local submap of the Super Map is replaced by matching one from the server.)
Regarding claim 7:
 The system of claim 5, has all of its limitations taught by Hook in view of Mihelich in view of Zelinka. Hook further teaches  wherein the augmented reality representation comprises a three-dimensional map of the physical space generated, at least in part by performing SLAM using the participating devices of the second list (Hook: [0027] In one embodiment, the feature mapping module 710 generates a 3-D point cloud ( map) of the real world and registers the location of the mobile device using simultaneous localization and mapping ( SLAM). The SLAM approach identifies features in a video feed of the environment. This enables registration of features in an environment without prior information defining the features in an environment. The features determined by the feature mapping module 710 may be stored in a local mapping 740 or may be added to a global mapping 745.).
Regarding claim 8:
 The method of claim 5, has all of its limitations taught by Hook in view of Mihelich in view of Zelinka. Mihelich further teaches  wherein the one or more processors are further configured to perform the operations of: 
 locating the identified participants in one or more three-dimensional maps of the physical space, generated by the participating devices of the second and/or third list  (Hook [0025]: Using the joint coordinate systems, users 1, 3, and 4 simultaneously interact with each other both directly, through speech and eye contact and indirectly through virtual worlds interaction on the screens and displays of their devices.). 
For the purposes of compact prosecution and for further clarity, in a related field of endeavor, Mihelich teaches:
 locating the identified participants in one or more three-dimensional maps of the physical space, generated by the participating devices of the second and/or third list  (Mihelich [0033] In this implementation, the locations of portable electronic devices, such as smart phones, tablets, and smart watches, at a facility or other area are monitored by the devices themselves or by a remote system, and a density map is generated from the current locations of the portable electronic devices. In some embodiments, the density map may take the form of individualized density map 302, whereby the location of each monitored portable electronic device within a facility is separately indicated by a corresponding icon 304 within a floorplan 306, map, or other spatial representation of the facility or area. In other embodiments the density map may take the form of non-individualized density map 308, whereby an indication of a number of devices within a given area, or density of devices, is represented via shading 310, coloring, or other visual indicia within the floorplan 306 or other spatial representation of the facility or area, and such that the location of any particular electronic device is not readily discerned from the non-individualized density map 308.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to display the users in a virtual space as taught by Mihelich. The rationale for doing so would have been that it is a simple substitution of AR display information, where Hook obtains information about devices and Mihelich displays information about the devices. Therefore it would have been obvious to combine Mihelich with Hook to obtain the invention.
Regarding claim 9:
 The system of claim 5, has all of its limitations taught by Hook in view of Mihelich in view of Zelinka. Zelinka further teaches  wherein the one or more processors are further configured to perform the operations of:
 receiving device identifiers in response to the advertising and scanning beacons, wherein generating the second list comprises removing participating devices of the first list whose device identifiers are not received (Zelinka [0030] In embodiments described below, a mobile device requesting its location (i.e., a "querying" mobile device) is assisted by one or more other, "participating" mobile devices having known or easily ascertainable locations. Generally speaking, the mobile device broadcasts a message which the participating mobile devices receive or, conversely, the participating mobile devices transmit messages which the mobile device receives. The location of the mobile device then can be determined using the locations of the participating mobile devices and the received message or messages.)(Zelinka [0041]: In some embodiments, each of the requests 154 also includes identifying information associated with an expected location broadcast message. In one embodiment, for example, each of the requests 154 includes a MAC address that participating mobile devices 140A and 140B can use to confirm that a detected location broadcast message is the expected location broadcast message (i.e., is associated with querying mobile device 130). Additionally or alternatively (e.g., in an implementation where location provider system 120 synchronizes operations of the locating system), each of the requests 154 may include a particular time at which the respective participating mobile device 140 is to listen for a location broadcast message.)(Zelinka [0046]: Each report 160 may also include the identifier (e.g., MAC address) of querying mobile device 130 that was included in the location broadcast message 156.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to determine local devices as taught by Zelinka. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Hook and Mihelich use local information, and Zelinka provides additional information for determining finding whether information is local, where the end result is a determination of local devices and using the data to generate the augmented reality information. Therefore it would have been obvious to combine Hook in view of Mihelich with Zelinka to obtain the invention.
Regarding claim 10:
 The system of claim 5, has all of its limitations taught by Hook in view of Mihelich in view of Zelinka. Hook further teaches  wherein performing SLAM is divided between the participating devices of the third list  (Hook: [0038] FIG. 4A-B illustrate an embodiment for map processing among devices. FIG. 4A illustrates a method for using maps initialized from a map on a first device 40. Once the initial map created by the first device is available for sharing 41, other participating devices are able to download the initial map 42 created by device 1. After that all devices including device 1 operate independently on their local maps 43. In this embodiment each local map originates the initial local map of device 40.).
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616